Citation Nr: 0212859	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  02-06 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to December 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not related to 
the veteran's period of service or to any incident of 
service.

2.  Tinnitus is not related to the veteran's period of 
service or to any incident of service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted in this case because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

2.  Service connection for tinnitus is not warranted in this 
case because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Board finds that the duties and obligations under the 
VCAA have in fact been met with regard to the claims of 
service connection for bilateral hearing loss and tinnitus.  
The veteran has undergone VA examinations and the veteran's 
treatment records have been obtained.  The veteran has been 
informed of all pertinent laws and regulations through the 
statement of the case and the Board notes that the veteran 
has been provided notice and assistance as required in the 
VCAA.  The veteran was also provided the opportunity to 
testify at a video hearing before the undersigned in July 
2002.  The examiner who examined the veteran in June 2001 
included an opinion in his examination report.  No further 
assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
these matters, including development for a medical opinion, 
is not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & 
Supp. 2001).  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001). 
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).

The veteran contends, in essence, that he is entitled to 
service connection for hearing loss and tinnitus.  In support 
thereof, the veteran maintains that he experienced acoustic 
trauma in service.  He maintains that he was in close 
proximity to aircraft as a reciprocal engine mechanic in the 
Air Force.  He testified that he worked on C27's, T29's, 
123's, super constellations and A1 Sky Raiders.  He indicated 
he was certain he was exposed to considerable noise trauma.  
He testified it was customary to take out ear plugs some of 
the time, like when you were working on your own engine. 

The record consists of service medical records, VA treatment 
records, VA examination reports and the veteran's statements 
and testimony.  Service medical records show multiple hearing 
tests, including a test in January 1971 showing right ear 
puretone thresholds of 30, 25, 20, 25, 25 decibels at the 
frequencies of 500, 1000, 2000, 3000, 4000, respectively.  
Left ear puretone thresholds were 30, 30, 40, 25, 35 decibels 
at the frequencies of 500, 1000, 2000, 3000, 4000, 
respectively.  In March 1971, all of the thresholds on the 
right were at 40 decibels, and the left had 40, 40, 35, 30, 
30, respectively at 500, 1000, 2000, 3000, and 4000, 
decibels.  All of the other hearing tests however, including 
tests before and after these tests, and testing at 
separation, showed essentially normal hearing.  There was no 
diagnosis of sensorineural hearing loss.  

VA examination in August 1974 was negative for pertinent 
complaints or findings.  The veteran sought treatment at a VA 
facility in May 1996 complaining of tinnitus, increased with 
salsalate use.  In July 1996 he reported additional bilateral 
tinnitus.  The audiometric testing performed at that time 
showed a mild loss but essentially normal hearing.  He 
reported he was able to ignore the tinnitus.  

VA examination in June 2001revealed complaints of gradually 
decreasing hearing in both ears and constant tinnitus for 20 
years which had gradually gotten louder over the last 2 
years.  The examiner noted puretone thresholds of 25, 35, 20, 
30, 50, at 500, 1000, 2000, 3000, 4000 decibels respectively, 
with an average loss of 34 decibels, in the right ear.  
Puretone thresholds were 25, 30, 20, 40, 40, at 500, 1000, 
2000, 3000, 4000 decibels respectively, with an average loss 
of 32 decibels, in the left ear.  The diagnosis was mild to 
moderate sensorineural hearing loss with constant tinnitus in 
both ears.  The examiner noted the numerous normal hearing 
tests in and after service, as well as the veteran's 
estimated date of the tinnitus beginning in 1980, and the 
negative service medical record for tinnitus.  He concluded 
that it was less likely than not that the veteran's current 
hearing loss and tinnitus were secondary to acoustic trauma 
in service.  

The veteran testified candidly that his hearing loss and 
tinnitus have become worse over the years.  He noted that he 
did in fact work around reciprocal engines in service.  He 
also reported that no doctor or other treatment provider had 
indicated the hearing loss and tinnitus was service-related.  

As to the tinnitus, the Board notes that post service medical 
records dated in 1996 reflect complaints and findings of 
tinnitus.  However, the record is devoid of competent medical 
opinion relating tinnitus to service.  The only medical 
opinion of record does not support his claim.  That opinion 
is persuasive and entitled to considerable probative weight, 
as it was thorough and included a review of the entire 
record.  The only evidence providing an etiological 
relationship between tinnitus and service is the veteran's 
contentions.  While the veteran is competent to describe the 
symptoms that he experienced, his statements are without 
significant probative value in regard to the issue at hand, 
as neither the veteran nor the others have been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that a 
relationship exists between tinnitus and his Air Force 
service cannot serve to prove that the disability for which 
the veteran claims service connection was incurred in or 
aggravated by service.  In the absence of medical evidence 
establishing a relationship between tinnitus and service, the 
preponderance of the evidence is against the claim of service 
connection for tinnitus.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of this 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.  

As to the bilateral hearing loss, the Board notes that the 
veteran was diagnosed by VA as having mild to severe 
sensorineural hearing loss, bilaterally in 2001.  The 
examiner, however, also opined that the medical record did 
not persuade him, nor did the findings on examination 
suggest, a relationship between the current hearing loss and 
noise trauma in service.  Further, although there was some 
intermittent hearing loss in service, the majority of the 
findings in service, including, importantly, findings 
subsequent to the two higher readings, showed that there was 
normal hearing.  Moreover, the Board notes that the 1974 
examination by VA showed no hearing loss complaints, and even 
findings in 1996 and 1997 were essentially normal.  

Thus, the only evidence providing an etiological relationship 
between diagnosed hearing loss and service is the veteran's 
contentions.  Again, while the veteran is competent to 
describe the symptoms that he experienced, he lacks the 
aforementioned medical expertise and his statements are 
without significant probative value in regard to the issue at 
hand.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Again, the veteran's personal belief that a 
relationship exists between hearing loss and his military 
service cannot serve to prove that the disability for which 
the veteran claims service connection was incurred in or 
aggravated by service.  The negative opinion is persuasive 
evidence against the claim.  In the absence of medical 
evidence establishing a relationship between hearing loss and 
service, the preponderance of the evidence is against the 
claim of service connection for bilateral hearing loss.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of this issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

In addition, the veteran is not entitled to service 
connection for bilateral hearing loss on a presumptive basis.  
The record reflects that the veteran was initially diagnosed 
as having bilateral sensorineural hearing loss in 2001, over 
25 years after he separated from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the veteran has not contended that his 
disabilities, particularly his bilateral hearing loss, were 
incurred or aggravated during combat service.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable to these claims.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

